DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 7/5/22 have been fully and carefully considered and are found persuasive.
The claim objections and rejections under 35 USC 112(b) are withdrawn in view of applicant’s amendments and arguments on 7/5/22 (see page 6 last two paragraphs through page 7, first full paragraph).
Regarding the rejections under 35 USC 103, applicant argues that the closest relevant prior art of Bao et al (CN 103977587A) taken in combination with Martel (US 4,257,945) and McClune (US 8,450,092), fails to fairly teach or suggest all limitations of the claims as amended, specifically of “- the recited specific sequential order of the treatment: preheating, pressing and pricking, steam distillation, meal roasting, drying and cooling; - the lower ends of the trays in the preheating section and the meal roasting section of claim 1 are provided with conduits which contact with the lower surface of the trays to realize indirect heat transfer of steam, - the trays in the distillation section, the drying section and the cooling section are sandwich trays provided with a gas inlet and a gas outlet; - the front end of the discharge auger from the preheating section to the distillation section is equipped with a roller machine having a pair of rollers with pointed cones, - the roller machine performs pressing and picking treatment; - the drying section and the meal roasting section are connected through a second pipeline, - the meal roasting section and the preheating section are connected through a third pipeline, and - the hot nitrogen gas first enters the drying section from the gas inlet on the side of the sandwich tray of the drying section, then passes through the meal roasting section, enters the preheating section and is discharged from the top of the distillation tower to enter the collector (see arguments page 8, last three para through page 10, first para), therefore the claim rejections under 35 USC 103 are withdrawn.
Claims 1-6 and 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772